Citation Nr: 0531029	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  00-07 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an otolaryngologic 
disorder, to include rhinitis, septal deviation, and an 
undiagnosed illness manifested by dry nostrils.

3.  Entitlement to service connection for enuresis.

4.  Entitlement to service connection for a right foot 
disability.

5.  The propriety of the initial 10 percent evaluation 
assigned for onychomycosis (formerly characterized as 
bilateral foot fungus).

6.  The propriety of the initial 10 percent evaluation 
assigned for metatarsalgia and bunionectomy of the right foot 
(formerly characterized as a great right toe bunion).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from July 1996 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of service connection for a back disorder, 
enuresis, a right foot disability, and an undiagnosed illness 
manifested by dry nostrils. The RO granted the veteran 
service connection for bilateral foot fungus, and a right 
great toe bunion, and assigned a zero percent (non-
compensable) rating for each, effective from October 3, 1998. 

In an October 2001 rating decision, the RO re-characterized 
the veteran's service connected bilateral foot fungus as 
onychomycosis, and re-characterized his service-connected 
right great toe bunion as metatarsalgia and bunionectomy of 
the right foot; and assigned a 10 percent rating for each of 
the service-connected disabilities, effective from October 3, 
1998.  In that rating decision, the RO also awarded the 
veteran a temporary total rating pursuant to 38 C.F.R. § 4.30 
(based on a period of convalescence from February 19, 1999, 
to March 31, 1999) for the metatarsalgia and bunionectomy of 
the right foot, reverting to 10 percent effective April 1, 
1999.

In June 2003, the Board remanded the case to the RO for 
further development.

The following issues are being remanded to the RO: 
entitlement to service connection for a back disorder; 
respiratory disorder to include rhinitis, septal deviation 
and an undiagnosed illness manifested by dry nostrils; and 
right foot disability.  Also being remanded is the issue of 
the propriety of the initial 10 percent evaluation assigned 
for metatarsalgia and bunionectomy of the right foot.  These 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran does not currently have an enuresis disorder.
 
3.  The veteran's service-connected onychomycosis is 
manifested by chronic onychomycosis of the 4th and 5th toes, 
bilaterally, all involving less than 10 percent of total body 
area; is not manifested by constant exudation or itching; and 
does not require systemic therapy for a total duration of six 
weeks or more.


CONCLUSIONS OF LAW

1.  Enuresis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2005).

2.  The criteria for a disability evaluation in excess of 10 
percent for onychomycosis have not been met.  38 U.S.C.A. § 
1155, 5107(b) (West 2002); 38 C.F.R. Part 4, § 4.118 
Diagnostic Codes 7803, 7804, 7805, 7806, 7813 (effective 
prior to August 30, 2002), Diagnostic Codes 7801-7806, 7813 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.
 
In letters dated in September and October 2002, and April 
2004, and in the statement of the case and supplemental 
statements of the case, the RO notified the appellant of the 
information and evidence necessary to substantiate the 
claims, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  In addition, the RO asked the appellant 
to submit any evidence in his possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  The veteran has been afforded pertinent 
examination.  For these reasons, to decide the appeal now 
would not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.
 
II.  Analysis

On appeal, the veteran claims entitlement to service 
connection for enuresis, and to an initial rating in excess 
of 10 percent for onychomycosis.

The record reflects that the RO scheduled the veteran for a 
genitourinary examination of the claimed enuresis, and for a 
skin examination of the service-connected onychomycosis, to 
be conducted in December 2004.  The veteran failed to report 
for those two scheduled examinations.  In an October 2005 
brief, the veteran's representative acknowledged that the 
appellant failed to report to these examinations.  Neither 
the veteran nor his representative have given reasons for 
that failure, or requested that another genitourinary and/or 
skin examination be conducted.

Under 38 C.F.R. § 3.655, when a claimant fails, without good 
cause, to report for an examination scheduled in conjunction 
with an original compensation claim, which examination was 
required to establish entitlement to the benefit sought, the 
decision on the claim must be made based on the available 
evidence of record.  38 C.F.R.     § 3.655(b) (2005). 

These two claims stem from the veteran's disagreement with 
(1) the evaluation awarded for his onychomycosis following 
the grant of service connection, and (2) denial of service 
connection for enuresis.  They both arise from an original 
claim.   Consequently, the Board must proceed to adjudicate 
the merits of this appeal based on the evidence presently in 
the record.

Below, the Board sets forth the laws and regulations 
applicable to the claim on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  The Board 
has reviewed all of the considerable evidence of record 
relevant to the claims.  The evidence consists of the 
veteran's contentions; service personnel and medical records; 
private and VA treatment records; and the reports of VA 
examination.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in detail.  The Board 
will summarize the relevant evidence where appropriate and 
material to the issues here below, and focus specifically on 
what the evidence shows, or fails to show, with respect to 
the claims.

A.  Service Connection for Enuresis

The factual background regarding the enuresis claim is as 
follows.  Service medical records include the report of a 
June 1996 enlistment examination, which shows that in the 
report of medical history, the veteran indicated that he had 
not had bed wetting since age twelve.  On examination, the 
clinical evaluation of the genitourinary system was normal, 
and no relevant abnormality was noted.  

Treatment records in service beginning in July 1998 show 
treatment for complaints of multiple episodes of enuresis.  
Early in July 1998, the veteran was seen for complaints of 
one episode of urination in his bed during the present 
deployment.  He reported that this occurs approximately once 
every two to three months.  The veteran reported that he had 
stressors with his family.  He reported episodes since early 
high school.  The assessment was enuresis-etiology unclear, 
but suspect primary with poor toilet.  July 1998 service 
medical records show that the veteran was evaluated to rule 
out an anatomic process.  A urology consultation report that 
month concluded that clinically, no abnormality was 
determined.  A psychiatry consultation report that month 
shows that no significant psychiatric illness was detected.

Subsequently in a July 1998 clinical note, the treatment 
provider noted that the veteran had been seen by urology and 
psychiatry, and no organic basis for enuresis had been found.  
The note recorded that the veteran noted multiple episodes of 
enuresis since childhood.  The note recorded that in the 
enlistment SF90, the veteran denied a history of enuresis.  
The treatment provider stated that this was a disqualifying 
condition, and recommended separation.   

The report of an August 1998 neurology consultation contains 
neurological examination findings and concludes with an 
impression of enuresis, functional.  The report contains a 
section of recommendation in which the examiner noted that 
enuresis was a condition which existed prior to enlistment.

The report of a September 1998 separation examination shows 
that the veteran reported that he had bed wetting since age 
12.  At that time, clinical evaluation for neurologic and 
psychiatric conditions, and for the genitourinary system, was 
normal.  The report does not contain a diagnosis of enuresis.

The veteran filed his claim for service connection for 
enuresis in November 1998.

The reports of a February 1999 VA general medical 
examination, and a November 2000 VA examination do not record 
any complaints, findings, or impressions with respect to 
enuresis or related genitourinary problems.

VA and private medical records in the claims file are dated 
from 1998 through March 2002.  These show treatment for 
various complaints and conditions.  These records are 
negative for complaints, treatment or diagnoses referable to 
enuresis.  
 
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2005).  

If the disability is not shown to have been chronic in 
service, continuity of symptomatology after separation is 
required to support the claim. 38 C.F.R. § 3.303(b) (2005).  
For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  38 C.F.R. § 3.303 (b).  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2004).  However, where there is "clear and unmistakable" 
evidence that the injury or disease claimed pre-existed 
service, the presumption does not attach, and the issue 
becomes whether the disease or injury was aggravated during 
service. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  However, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.  Thus, while the 
veteran believes that he has the claimed disorder that he 
believes is related to his military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Id.

The veteran is presumed to have been in sound condition upon 
service entrance. There is no medical record of any relevant 
complaints or findings, or diagnosis of enuresis documented 
prior to service.  Moreover, the June 1996 enlistment 
examination report revealed no abnormal genitourinary 
pathology.  The examination is negative for a diagnosis of 
enuresis; and the veteran indicated at that time that he had 
not had bed wetting since age twelve.  

Additionally, the Board observes that the record does not 
contain clear and unmistakable evidence rebutting the 
presumption that the veteran entered service in sound 
condition.  In this regard, as noted above, there are no pre-
service medical records in the claims file competently 
establishing that the veteran had a chronic enuresis disorder 
prior to service.   

It must be pointed out that the veteran is not competent to 
comment on medical diagnosis or causation.  Thus, any 
statements he made during treatment asserting that he had a 
chronic condition of enuresis prior to service cannot be 
considered competent medical evidence of him having such 
chronic condition prior to service. Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

As noted above, treatment records beginning in July 1998 show 
treatment for episodes of enuresis, and record a history of 
multiple episodes of enuresis before service.  The mere 
history of multiple episodes of enuresis before service does 
not in itself constitute a chronic disorder of enuresis 
before service.  Further, even if, arguendo,  the service 
medical records recorded a history of an enuresis disorder 
preexisting service, this is not supported by any 
contemporaneous recorded history or clinical evidence in this 
record.  In Miller v. West, 11 Vet. App. 345 (1998), the 
Court of Appeals for Veterans Claims held that a bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness [under 38 U.S.C. § 1111]."  
In the instant case, the treatment providers in service 
provided no basis for a finding that a chronic enuresis 
condition existed prior to service, and did not discuss any 
specific preservice medical records or history of the veteran 
having any chronic enuresis disorder or symptoms of such 
disorder before service.  

Thus, based on the foregoing, the Board must find that the 
presumption of soundness has not been rebutted by clear and 
unmistakable evidence.  Therefore, the issue is not one of 
aggravation of a pre-existing disability, but whether the 
veteran has a current disability resulting from personal 
injury suffered or disease contracted during active service.

In this case, the medical evidence in service establish 
recurrent complaints and treatment for episodes of enuresis 
beginning in July 1998, and includes an impression of 
functional enuresis, indicating a chronic condition.  
However, on examination at discharge, the clinical evaluation 
for the genitourinary system was normal; and subsequently, 
the competent medical evidence has not shown a continuity of 
symptomatology after separation from service.  Neither 
reports of VA examinations in 1999 and 2000, nor post-service 
treatment records through March 2002, have shown any 
indications of any problems with enuresis.   

As noted above, the veteran was scheduled for a VA 
examination in December 2004 for the purpose of obtaining an 
opinion as to whether the veteran had a current diagnosis of 
enuresis, and if so, whether it was related to service.  
However, the veteran did not report for that examination.  
Therefore, the claim must be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655(b).  

The evidence of record  does not show that the veteran 
currently has a chronic disorder of enuresis.  Without 
evidence of a present disability, there can be no service 
connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Under these circumstances, the Board must conclude that the 
claim for service connection for enuresis, must be denied.  
In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis. 38 C.F.R. § 3.102 (2004).
 
B.  Propriety of Initial Rating for Onychomycosis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  When an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  Below, the disability at issue has been 
evaluated pursuant to the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813, by analogy.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected onychomycosis are deemed competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

In the August 1998 rating decision from which the veteran 
appealed, the RO granted service connection for bilateral 
foot fungus and evaluated that disability a zero percent 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7806, for 
dermatitis or eczema, effective from October 3, 1998.  At the 
time of that rating decision, the RO determined that the 
medical evidence noted an impression of onychomycosis in 
service, and later, chronic fungal infections on the outer 
two toes of both feet.  

In an October 2001 rating decision, the RO increased the 
rating to 10 percent, effective from October 3, 1998, under 
38 C.F.R. § 4.118, Diagnostic Code 7813 (for 
dermatophytosis), which in turn is evaluated as eczema.  

Subsequent to the initiation of the veteran's claim, the 
regulations for rating skin conditions were revised effective 
August 30, 2002. Schedule for Rating Disabilities; The Skin, 
67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2004)). 

VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  The veteran 
was notified of the revisions in the January 2005 
Supplemental Statement of the Case.

Under the rating schedule, as in effect prior to August 30, 
2002, eczema with slight, if any, exfoliation, exudation or 
itching, if on a non exposed surface or small area warranted 
a zero rating.  A 10 percent rating was warranted for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
was warranted for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement. A 50 percent 
evaluation required ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).  
38 C.F.R. § 4.118, Diagnostic Code 7813 for dermatophytosis, 
was evaluated as eczema.

Under Diagnostic Code 7813, as amended effective August 30, 
2002, dermatophytosis is defined as ringworm of the body 
(tinea corporis); of the head (tinea capitis); of the feet 
(tinea pedis); of the beard area (tinea barbae); of the nails 
(tinea unguium); and of the inguinal area (jock itch or tinea 
cruris).  Dermatophytosis is rated under Diagnostic Code 7800 
for disfigurement of the head, face, or neck; under 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805 for scars; 
or under Diagnostic Code 7806 for dermatitis, depending on 
the predominant disability. 38 C.F.R. § 4.118, Diagnostic 
Code 7813 (effective Aug. 30, 2002).

The evidence shows that the predominant disability in this 
case is appropriately evaluated as dermatitis under 
Diagnostic Code 7806.  Under that diagnostic code, a 
10 percent evaluation is warranted where at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas is 
affected; or, where intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.

A 30 percent evaluation is warranted where 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas is 
affected; or, where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12- month period.

A 60 percent evaluation is warranted where more than 40 
percent of the entire body or more than 40 percent of exposed 
areas is affected; or, where constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.

38 C.F.R. § 4.118, Diagnostic Code 7806 (effective Aug. 30, 
2002).

Other potentially applicable regulations for rating skin 
conditions were revised as well effective August 30, 2002.  
According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicated that other scars were to be evaluated based 
on the limitation of function of the part affected. 38 C.F.R. 
§ 4.118 (effective before August 30, 2002).

Under the revised regulations at 38 C.F.R. § 4.118 (2004), 
scars other than of the head, face, or neck, are rated under 
Diagnostic Codes 7801 to 7805 as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating. Diagnostic Code 
7803, scars, superficial, unstable warrant a 10 percent 
rating. Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating. Diagnostic Code 
7805, scars, other, will be rated based on limitation of 
function of affected part.

The notes pertaining to these regulations are as follows: (1) 
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. (2) A deep scar is 
one associated with underlying soft tissue damage. (3) A 
superficial scar is one not associated with underlying soft 
tissue damage. (4) An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. (5) A 10-percent evaluation will be assigned for a scar 
on the tip of a finger or toe even though amputation of the 
part would not warrant a compensable evaluation. (See § 4.68 
of this part on the amputation rule.) 

Based on a review of the record, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent under any of the pertinent rating 
criteria in effect prior to and since August 30, 2002.  

Initially, the Board notes that in addition to the service-
connected onychomycosis, which involves toes on both feet, 
the veteran is separately service-connected for metatarsalgia 
and bunionectomy of the right foot, which is noted to involve 
symptoms of pain.  Additionally, the RO has recently denied 
service-connection for a separate condition of pincer nail 
deformity involving several toe nails, which was noted in a 
recent VA examination of May 2003 to cause pain.  Neither of 
these two conditions have been shown to be part of the 
veteran's onychomycosis.  Additionally, VA treatment records 
also show that the veteran had likely mechanical pain due to 
pes planovalgus deformity, which is not associated with the 
veteran's onychomycosis.  

The report of a VA examination in February 1999 noted that 
the veteran had a history of chronic fungal nail infections 
of both feet.  On examination, there was chronic fungal 
infections noted on the outer two toes of both feet.  

In a statement of June 2000, Richard J. Manolian, D.P.M. 
confirmed the diagnosis of onychomycosis (nail fungus).  

A VA treatment record in October 2000 noted that the veteran 
had been on fluconazole for onychomycosis by podiatry but 
stopped the medicine three weeks before because of side 
effects.  He had been taking it for the previous five weeks.

A November 2000 VA examination report shows that the veteran 
was found to have discoloration of his toe nails.  After 
examination, the report contains a diagnosis including 
eczema, toenail fungus; and a comment that on physical 
examination, there was discoloration of the toenails.

Numerous VA treatment records from 2000 to 2003 contain 
assessments of onychomycosis, with findings of onychomycosis 
of the 4th and 5th toes, bilaterally.  

With respect to Diagnostic Code 7806, the available competent 
evidence does not show that there is constant exudation or 
itching, or that there are extensive lesions or marked 
disfigurement.  Nor does it show that the disorder involves 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or that systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more during the past 12- 
month period.

Similarly, there is no evidence of ulcerations, scars, or 
calluses.  The evidence does not demonstrate that the 
affected areas exceed 12 square inches, or involve deep 
scars, painful scars, or cause limited motion or limitation 
of function of an affected part of the body.  As reflected in 
the most recent VA examination report, the service-connected 
dermatophytosis is manifested currently by chronic 
dermatophytosis of the feet and dermatophytosis infection in 
the groin area, involving less than 10 percent of total body 
area.

In addition, the evidence does not indicate that the 
onychomycosis, as opposed to unrelated musculoskeletal 
pathology, results in any limitation of function.  The Board 
finds, therefore, that the criteria for a rating in excess of 
10 percent, based on either version of the rating criteria, 
are not met.  For that reason the preponderance of the 
evidence is against the claim of entitlement to an increased 
rating for onychomycosis. 

In reaching the conclusions above the Board has considered 
whether the veteran's service-connected onychomycosis 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted. See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338- 339 (1996). 

In this regard, the Board notes that the evidence does not 
show that the veteran's service-connected onychomycosis in 
and of itself, interferes markedly with employment (i.e., 
beyond that contemplated in the assigned rating), warrant 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards. 

The veteran claims that his onychomycosis has caused him 
difficulty.  However, that claim must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).
 
Based on the foregoing, the Board finds that the 
onychomycosis does not satisfy the criteria for a rating in 
excess of 10 percent under the rating criteria. As discussed 
above, with respect to that disability, the disability 
picture does not more nearly approximate the criteria for the 
next higher evaluation under any pertinent diagnostic 
criteria addressing the disability.  An initial rating in 
excess of 10 percent is therefore denied for the claimed 
disability.  The evidence is not in such equipoise as to 
warrant consideration of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102.






ORDER

Service connection for enuresis is denied.

An initial rating in excess of 10 percent for onychomycosis, 
is denied.


REMAND

In June 2003, the Board remanded the case to the RO for 
further development with respect to all of the issues on 
appeal.  At that time, the Board instructed the RO to conduct 
VA examinations with respect to the claimed back, 
otolaryngologic, enuresis, and right foot disorders; and with 
respect to the service-connected onychomycosis, and 
metatarsalgia and bunionectomy of the right foot.  The Board 
instructed that the RO should schedule the veteran for a VA 
examination to determine the nature and etiology of the non-
service connected disabilities, and the severity of the two 
service-connected disabilities.  

Review of the record shows that subsequent to the June 2003 
Remand, the RO scheduled the veteran for a genitourinary 
examination of the claimed enuresis, and for a skin 
examination of the service-connected onychomycosis.  The 
veteran failed to report for those two examinations scheduled 
to be conducted in December 2001, and this is discussed in 
the decision above.  

However, review of the claims file also reveals that the RO 
failed to schedule VA examinations with respect to the 
claimed back, otolaryngologic (rhinitis, septal deviation, 
and undiagnosed illness manifested by dry nostrils), and 
right foot disorders; and with respect to the service-
connected metatarsalgia and bunionectomy of the right foot.  

The Court has held that the RO's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998). Therefore, with 
respect to the back, otolaryngologic, and right foot 
disorders claims, and with respect to the rating claim 
regarding the service-connected metatarsalgia and 
bunionectomy of the right foot, the case must be remanded to 
the RO for compliance with the July 2003 Remand instructions.

In light of the foregoing, the Board concludes that the 
veteran should be provided appropriate VA examinations for 
his claimed back, otolaryngologic, and right foot disorders; 
and with respect to the service-connected metatarsalgia and 
bunionectomy of the right foot.  In the respective 
examination reports, the examiner should comment as to the 
likelihood that any diagnosed back, otolaryngologic, or right 
foot disabilities were incurred in or aggravated by service; 
and examine the right foot to determine the severity of the 
service-connected metatarsalgia and bunionectomy of the right 
foot.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should contact the veteran and 
ask him if he is willing to report for a 
VA examination regarding his claimed 
back, otolaryngologic (claimed as 
rhinitis, septal deviation, and dry 
nostrils), and right foot disorders; and 
with respect to the service-connected 
metatarsalgia and bunionectomy of the 
right foot.  If so, then as further 
ordered below, the RO should notify the 
veteran that he will be scheduled for a 
VA examination to determine his 
entitlement to the benefits requested in 
this appeal with respect to the above 
disorders.  The RO must give the veteran 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report under 38 C.F.R. § 
3.655.  If the veteran fails to appear 
for the scheduled examination(s), the RO 
should note this fact in the claims 
folder, and obtain a copy of the 
examination notification and refusal to 
report notice and associate these with 
the claims folder.

2.  If the veteran has indicated he is 
willing to report for such examinations, 
the RO should arrange for the veteran to 
undergo appropriate examinations to 
ascertain the nature and likely etiology 
of his claimed back, otolaryngologic, and 
right foot disorders; and to determine 
the nature and severity of his service-
connected metatarsalgia and bunionectomy 
of the right foot.   

The examiners should perform all studies 
deemed appropriate in their medical 
opinion, and set forth all findings in 
detail.  The RO should make the claims 
file available to the examiners, who 
should review the entire claims folder in 
conjunction with the examinations.  The 
examiners should note this fact in the 
examination report.  The examiners should 
include in the examination report the 
rationale for any opinion expressed.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond. 

A.  The back examiner should, based on 
the examination and review of the record, 
render comments specifically addressing 
the following questions: 

(1)  If an acquired chronic back 
disorder is diagnosed, and based 
upon an assessment of the entire 
record, is it at least as likely as 
not (probability of 50 percent or 
better) that such disorder (a) is 
the result of, or was increased by, 
injury or disease incurred during 
active service, to include 
aggravation of any preexisting 
condition; or (b) in the case of 
arthritis, was manifest to a 
compensable degree within year of 
service discharge. 

(2)  If a back disability includes 
scoliosis, is it at least as likely 
as not that this condition underwent 
a chronic increase in severity 
beyond natural progression during 
any period of service?  The examiner 
should comment on any inservice and 
post-service medical records showing 
injury and/or treatment during and 
after service.

B.  The otolaryngologic disorder examiner 
should,  based on the examination and 
review of the record, render comments 
specifically addressing the following 
questions: 

(1)  If an otolaryngologic 
disability, including rhinitis or 
septal deviation, is diagnosed, and 
based upon an assessment of the 
entire record, is it at least as 
likely as not (probability of 50 
percent or better) that such 
disorder (a) is the result of, or 
was increased by, injury or disease 
incurred during active service, to 
include aggravation of any 
preexisting condition.  

(2) Whether it is as least as likely 
as not that the veteran currently 
has chronic disability that is 
manifested by symptoms including dry 
nostrils, which is due to an 
undiagnosed illness, or otherwise 
related to active service.

C.  The right foot examiner should, based 
on the examination and review of the 
record, render comments specifically 
addressing the following questions: If a 
right foot disorder-separate from the 
service-connected metatarsalgia and 
bunionectomy of the right foot-is 
diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or better) that such disorder (a) is the 
result of, or was increased by, injury or 
disease incurred during active service, 
to include aggravation of any preexisting 
condition; or (b) in the case of 
arthritis, was manifest to a compensable 
degree within year of service discharge. 

D.  The examiner of the service-connected 
metatarsalgia and bunionectomy of the 
right foot should comment on whether the 
disability is manifested by symptoms 
productive of either a moderate, 
moderately severe, or severe condition.  
The examiner should if possible designate 
one of the three descriptions to describe 
the severity of the condition of the 
disability.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examinations comply fully with the 
above instructions.  If not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims on appeal.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).
 



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


